DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 15-16 is objected to because of the following informalities: 
In line 9 of claim 1, the limitation “the garment type indicator representing a type of a garment that the respective first garment panel belongs to” lacks antecedent basis. The claim should be corrected to “the garment type indicator representing a type of a garment that the respective  belongs to”.
In line 2 of claim 7, the limitation “wherein virtually finishing the second 3D garment model comprises modifying at least a part of the 3D garment model” lacks antecedent basis. The claim should be corrected to “wherein virtually finishing the  comprises modifying at least a part of the 3D garment model”
In line 30 of claim 15, the limitation “whether a first 3D garment model could be generated from each of the fourth 3D garment models” lacks antecedent basis. The claim should be corrected to “whether a first 3D garment model could be generated from each of the second 3D garment models”.  
In line 5 of claim 16, the limitation “the garment type indicator representing a type of a garment that the respective third garment panel belongs to and being one of a plurality of garment type indicators stored on the machine readable medium” lacks antecedent basis. The claim should be corrected to “the garment type indicator representing a type of a garment that the respective  belongs to and being one of a plurality of garment type indicators stored on the machine readable medium”
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered. 

I. The claim objection has been withdrawn in response to the claim amendment submitted. 
II. Applicant’s argument have been fully considered but they are not persuasive.

On page 11, Applicant argues that Jeon does not disclose “the panel pose indicator representing an estimated position and an estimated orientation of the respective garment panel within the first garment”.

In response: As shown in figs. 5-7 and in para. [0055], Jeon disclosed selecting of a pattern block S5 selects a pattern block matched with a 2D clothing pattern from the pattern/block DB. According to one exemplary embodiment, the 3D clothing producer that has received the pattern/block DB may select a desired 2D pattern for each portion of a piece of clothing among 2D patterns that are matched with the pattern block from the pattern/block DB. Note that the pattern matching implicitly utilizes the orientation of the garment as shown in fig. 5. Also see in para. [0053], note that the pattern block may include position information for a 2D pattern to be arranged around a 3D model. It would have been obvious for Jeon to teach the orientation of the garment as shown in the figure the direct correlation of the direction of the garment is aligned. Thus, the stated argument is taught by Jeon.

On page 12, Applicant argues that Sharma does not disclose “the garment finish feature being indicative for a position and an orientation of the respective additional garment component or garment property within the second garment”.

In response: As shown in fig. 6 and para. [0056], Sharma disclosed that at step 125, embellishments are added to the garment, making the garment appear as though it is an actual textile, as shown in FIG. 9. According to an embodiment, the embellishments include colors, imagery, zippers, tags, buttons, thread color, trim, snaps, collar stays, logos, and/or any other suitable embellishments. According to an embodiment, a fabric is scanned. According to an embodiment, color may be infused to the digital garment by standard color codes, proprietary color codes, etc. Note that the garments are aligned i.e. oriented in fig. 6. Thus, it would have been obvious for Sharma to disclosed the stated argument. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Publication Number 2018/0087196 A1).

(1) regarding claim 1:
As shown in fig. 1, Jeon disclosed a computer implemented method, with program code being stored on a machine readable medium for automatically generating a 3D garment model representing a garment to be fabricated from garment panels (para. [0037], note that as for a three-dimensional (3D) clothing draping simulation method, a method and apparatus for sewing patterns by converting sewing information about clothing patterns into a database (DB) and a medium recording a computer program for executing the method may be applied to a 3D simulation technology), the computer implemented method comprising: 
providing one or more documents comprising a plurality of 2D pattern pieces representing the garment panels (para. [0039], note that a producer draws a two-dimensional (2D) pattern of the piece of clothing, and simulates draping the 2D pattern on an avatar model to be dressed), 
determining with a pattern recognition algorithm: a garment type indicator for at least one of the 2D pattern pieces (para. [0039], note that when a user directly draws the avatar model and the 2D clothing pattern, the avatar model and the 2D clothing pattern may be input by using various pieces of graphic software or computer aided design (CAD) programs or by using a provided pattern producing tool), the garment type indicator representing a type of a garment that the respective first garment panel belongs to and being one of a plurality of garment type indicators stored on the machine readable medium (para. [0049] note that the pattern block is a polygon enclosing 2D patterns corresponding to the pattern block. For example, the pattern block may be a polygon shown in the upper part of FIG. 2. However, the definition of the pattern block is not limited thereto, and the pattern block may include not only a polygon but also a figure including a curved line. Referring to FIG. 2, pattern blocks required to generate a piece of clothing may be grouped together. A plurality of pattern blocks illustrated in FIG. 2 shows a group of pattern blocks required to generate a shirt); and 
a panel pose indicator for each of the 2D pattern pieces, the panel pose indicator representing an estimated position (para. [0053], note that the pattern block may include position information for a 2D pattern to be arranged around a 3D model); and
generating the 3D garment model based on the 2D pattern pieces, the at least one garment type indicator, and the panel pose indicators (para. [0053], note that as patterns are sewn together as shown in FIG. 4, a 3D piece of clothing fitted on the 3D model is generated. As will be described later, the pattern block may include position information for a 2D pattern to be arranged around a 3D mode. Also see, para. [0072]).
Jeon disclosed most of the subject matter as described as above except for teaching an estimated orientation of the respective garment panel within the garment.
However, it would be obvious for Jeon to teach an estimated orientation of the respective garment panel within the garment (obvious para. [0055], note that [0055] According to an aspect, the selecting of a pattern block S5 selects a pattern block matched with a 2D clothing pattern from the pattern/block DB. According to one exemplary embodiment, the 3D clothing producer that has received the pattern/block DB may select a desired 2D pattern for each portion of a piece of clothing among 2D patterns that are matched with the pattern block from the pattern/block DB). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Sharma to disclose an estimated orientation of the respective garment panel within the garment. The suggestion/motivation for doing so would have been to provide computer simulation technology, and more particularly, to a draping simulation technology for draping two-dimensional clothing patterns on an avatar (para. [0003]). Therefore, it would have been obvious for Jeon to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Jeon further disclosed the computer implemented method according to claim 1, further comprising adding default finishes to the 3D garment model based on at least one of the at least one garment type indicator and the panel pose indicators (para. [0079], note that storage unit 500 may store a DB of patterns according to the types of clothing used in the clothing industry. Alternatively, the storage unit 500 may store 2D patterns input through a CAD tool and provide the stored 2D patterns to a 2D pattern production unit. The storage unit 500 may store various 3D closures, such as a zipper, a button, piping, and a ribbon, and provide the stored 3D closures to generate a piece of 3D clothing).

(3) regarding claim 3:
Jeon further disclosed the computer implemented method according to claim 1, further comprising generating a 2D panel model for each of the 2D pattern pieces, wherein generating the 3D garment model is based on draping a reference object with the 2D panel models (para. [0022], note that the 3D clothing draping simulation apparatus includes a pattern block selection unit configured to select a pattern block matched with a 2D clothing pattern from a pattern block DB; and an automatic sewing unit configured to automatically sew 2D clothing patterns matched with selected pattern blocks together according to sewing information of the pattern blocks).

(4) regarding claim 4:
Jeon further disclosed the computer implemented method according to claim 3, further comprising: positioning and orienting the 2D panel models based on the panel pose indicators, while, before, or after positioning and orienting the 2D panel models, shaping each of the 2D panel models into 3D panel models so as they adapt to a shape of the reference object based on the at least one garment type indicator, and the panel pose indicators (para. [0057], note that a pattern block may include position information for arranging a 2D pattern to be matched with the pattern block around a 3D model. Accordingly, whenever a 2D pattern is matched with the pattern block, the same pattern as the 2D pattern is arranged at a proper position around the 3D model. For example, a pattern of a sleeve portion is arranged around an arm of the 3D model), and generating the 3D garment model by virtually assembling the first 3D panel models along their respective edges (para. [0057], note that in the pattern blocks shown in FIG. 5, an upper left edge 5-1 of a pattern block a corresponding to the sleeve and an upper left edge 5-2 of a pattern block b corresponding to the body portion are set to be sewn together).

(5) regarding claim 5:
Jeon further disclosed the computer implemented method according to claim 1, wherein for determining a garment type indicator and the panel pose indicator, the pattern recognition algorithm is configured for analyzing at least one of: a shape of the 2D pattern piece, a proportion of the 2D pattern piece relative to the other 2D pattern pieces, textual information associated with the 2D pattern piece in the respective first document, whether the 2D pattern piece is at least in part symmetrical or not, and an amount of provided 2D pattern pieces (para. [0061], note that the inputting of a pattern S1 may further include selecting a clothing template to select a clothing template which is a group of 2D clothing patterns forming a piece of 3D clothing. In one exemplary embodiment, the clothing template is a group of patterns that form a piece of clothing for each type of clothing. For example, there are various types of clothes, such as a shirt, a skirt, pants, a jacket, and a coat. For a piece of clothing corresponding to a general type of clothing in the clothes industry, information about patterns forming the piece of clothing is standardized. The clothing template is a DB of each piece of pattern information. For example, a clothing template of a shirt is provided as the patterns shown in FIG. 2).

Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Publication Number 2020/0126316 A1, hereinafter “Sharma”).

(1) regarding claim 6:
As shown in fig. 1, Sharma disclosed a computer implemented method, with program code being stored on a machine readable medium for virtually finishing a 3D garment model representing a garment to be fabricated without finishes or with default finishes (para. [0021], note that a method for generating digital clothing on custom digital avatars is provided. The method includes generating 3-dimensional (3D) representations of one or more garments, wherein the 3D representations of the one or more garments include physical attributes of one or more garment materials, enabling the 3D representations to move and lay on the custom digital avatars in a realistic manner), the computer implemented method comprising: 
providing the 3D garment model (para. [0054], note that [0054] At step 115, a 3D mesh, comprised of a plurality of polygons in a 3D space, is created in the shape of a garment), 
providing one or more documents comprising human-readable garment finishing instructions for finishing the garment (para. [0055], note that at step 120, the type of stitching, connectors, adhesive, etc. used to attach two or more pieces of cloth is collected and incorporated into the 3D mesh. This information is used to digitally stitch/secure two or more digital pieces of cloth together. According to an embodiment, the collection of digital cloths form a completed 3D mesh a piece of clothing, as shown in FIG. 8); and 
virtually finishing the 3D garment model based on the determined at least one garment finish feature (para. [0056], note that his scan is then used to colorize the digital garment. According to an embodiment, the digital garment incorporates how light bounces off of the fabric. Once all of the embellishments are added, a completed digital representation of a particular piece of clothing, as shown in FIG. 9, is displayed, at step 130).
Sharma disclosed most of the subject matter as described as above except for specifically teaching determining with an extraction algorithm at least one garment finish feature from the one or more documents, the garment finish feature corresponding to an additional garment component or a garment property and being indicative for a position and an orientation of the respective additional garment component or garment property within the garment.
However, it would have been obvious for Sharma to teach determining with an extraction algorithm at least one garment finish feature from the one or more documents, the garment finish feature corresponding to an additional garment component or a garment property and being indicative for a position and an orientation of the respective additional garment component or garment property within the garment (para. [0056], note that at step 125, embellishments are added to the garment, making the garment appear as though it is an actual textile, as shown in FIG. 9. According to an embodiment, the embellishments include colors, imagery, zippers, tags, buttons, thread color, trim, snaps, collar stays, logos, and/or any other suitable embellishments. According to an embodiment, a fabric is scanned. According to an embodiment, color may be infused to the digital garment by standard color codes, proprietary color codes, etc).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Sharma to disclose determining with an extraction algorithm at least one garment finish feature from the one or more documents, the garment finish feature corresponding to an additional garment component or a garment property and being indicative for a position and an orientation of the respective additional garment component or garment property within the garment. The suggestion/motivation for doing so would have been to provide the system for generating digital clothing on custom digital avatars, wherein the one or more electronic devices further includes a laser scanner or an infrared scanner configured to scan a body of the user, and wherein the one or more servers is further configured to determine the one or more data points based on the scan (para. [0040]). Therefore, it would have been obvious for Sharma to obtain the invention as specified in claim 6.

(2) regarding claim 7:
Sharma further disclosed the computer implemented method according to claim 6, wherein virtually finishing the second 3D garment model comprises modifying at least a part of the 3D garment model (para. [0069], note that the digital clothing has a realistic look as it relates to color, texture, light, and response to movement and the user's body size and shape. This enables the user to view the clothing piece in a virtual fitting room. According to an embodiment, the user, at step 290, is able to change the size of the clothing piece to determine what the piece would look like on the user's avatar in a different size).

(3) regarding claim 8:
Sharma further disclosed the computer implemented method according to claim 7, the garment finish feature corresponding to a fabric type of at least part of the 3D garment model, wherein modifying the at least a part of the 3D garment model comprises attributing at least one of a texture and a color to at least part of the 3D garment model based on the garment finish feature (para. [0056], note that According to an embodiment, a fabric is scanned. According to an embodiment, color may be infused to the digital garment by standard color codes, proprietary color codes, etc. This scan is then used to colorize the digital garment. According to an embodiment, the digital garment incorporates how light bounces off of the fabric. Once all of the embellishments are added, a completed digital representation of a particular piece of clothing, as shown in FIG. 9, is displayed, at step 130).

(4) regarding claim 9:
Sharma further disclosed the computer implemented method according to claim 7, the garment finish feature corresponding to seams of the garment, wherein modifying at least a part of the 3D garment model comprises attributing at least one of a thread color, a thread type, and a stitch pattern to seams of the garment (para. [0069], note that the clothing includes the 3D mesh that incorporates the information/data pertaining to the textiles, and includes the information/data pertaining to the colors and reflectivity of the clothing. Due to these properties, the digital clothing has a realistic look as it relates to color, texture, light, and response to movement and the user's body size and shape. This enables the user to view the clothing piece in a virtual fitting room).

(5) regarding claim 10:
Sharma further disclosed the computer implemented method according to claim 6, wherein virtually finishing the 3D garment model comprises adding at least one garment finish model to the 3D garment model (para. [0069], note that clothing includes the 3D mesh that incorporates the information/data pertaining to the textiles, and includes the information/data pertaining to the colors and reflectivity of the clothing. Due to these properties, the digital clothing has a realistic look as it relates to color, texture, light, and response to movement and the user's body size and shape. This enables the user to view the clothing piece in a virtual fitting room. According to an embodiment, the user, at step 290, is able to change the size of the clothing piece to determine what the piece would look like on the user's avatar in a different size).

(6) regarding claim 11:
Sharma further disclosed the computer implemented method according to claim 10, the garment finish feature corresponding to seams of the second garment, wherein the at least one garment finish model represents stitches to be placed at dedicated locations within the garment (see fig. 6, note that top and bottom of the skirt are stitched together. Also see para. [0054], note that after uploading the one or more clothing template files, one or more of the 2D mappings are fit together, forming the 3D mesh in the approximate shape of a finished clothing product, as shown in FIG. 7. According to an embodiment, each 3D mapping is intended to be used to create a form made from one or more textiles. According to an embodiment, the 3D mesh is formed from the analyzation of one or more images. At step 120, information/data related to these textiles is incorporated into each point of the 3D mesh in the appropriate areas for each type of textile).

(7) regarding claim 12:
Sharma further disclosed the computer implemented method according to claim 10, the garment finish feature corresponding to bindings of the garment, wherein the at least one garment finish model represents hems to be placed at openings of the garment (para. [0055], note that at step 120, the type of stitching, connectors, adhesive, etc. used to attach two or more pieces of cloth is collected and incorporated into the 3D mesh. This information is used to digitally stitch/secure two or more digital pieces of cloth together. According to an embodiment, the collection of digital cloths form a completed 3D mesh a piece of clothing, as shown in FIG. 8.).

(8) regarding claim 13:
Sharma further disclosed the computer implemented method according to claim 10, the garment finish feature corresponding to a closure of the garment, wherein the at least one garment finish model represents at least one of: a button, a buttonhook, a snap fastener, a zipper, a touch fastener, a magnetic fastener, a hook, a loop for a hook or a button, a cord fastener, and laces (para. [0056], note that at step 125, embellishments are added to the garment, making the garment appear as though it is an actual textile, as shown in FIG. 9. According to an embodiment, the embellishments include colors, imagery, zippers, tags, buttons, thread color, trim, snaps, collar stays, logos, and/or any other suitable embellishments).

(9) regarding claim 14:
Sharma further disclosed the computer implemented method according to claim 6, wherein for 15 determining the at least one garment finish feature, the extraction algorithm is configured for analyzing the one or more documents with respect to at least one of: textual information, image data, arrows, size data, color swatches, color indicators, stitch types, and stitch designations (para. [0069], note that the clothing includes the 3D mesh that incorporates the information/data pertaining to the textiles, and includes the information/data pertaining to the colors and reflectivity of the clothing. Due to these properties, the digital clothing has a realistic look as it relates to color, texture, light, and response to movement and the user's body size and shape).

Allowable Subject Matter
Claims 15-17, 19-20 would be allowable. The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not specifically teach “the batch-processed plurality of first 3D garment models, generating a report comprising statistics about at least one of: whether a second 3D garment model could be generated for each of the first 3D garment models to be generated, which of the second 3D garment models could be generated, for each of the second 3D garment models that could be generated, a level of confidence that it was generated correctly, which of the second 3D garment models could not be generated, which of the second 3D garment models could be generated only in part and to what extent, whether a first 3D garment model could be generated from each of the fourth 3D garment models, which of the first 3D garment models could be generated, for each of the first 3D garment models that could be generated, a level of confidence that it was generated correctly, which of the first 3D garment models could not be generated, and which of the first 3D garment model could be generated only in part and to what extent, and wherein extracting at least one garment finish feature is based on determining with an extraction algorithm the at least one garment finish feature from the one or more first documents, the garment finish feature corresponding to an additional garment component or a garment property and being indicative for a position and an orientation of the respective additional garment component or garment property within the first garment (in combination with the other claimed limitations and/or features)” as claimed in claim 15. Claims 16-17, 19-20 depend on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

O’Brien et al. (US Publication Number 2019/0130649 A1) disclosed an improved system to provide a clothing model in augmented reality and/or virtual reality. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674